Exhibit 10.36
HARMONIC INC.
1995 STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Unless otherwise defined herein, the terms defined in the Harmonic Inc.
1995 Stock Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement (the “Agreement”).
     1. Grant. The Company hereby grants to Participant under the Plan an Award
of Restricted Stock (denominated in units) (the “Restricted Stock Units”),
subject to all of the terms and conditions in this Agreement, the related RSU
Notice of Grant and the Plan, all of which are incorporated herein by reference.
Subject to Section 19(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan will prevail.
     2. Company’s Obligation to Pay. Unless and until the Restricted Stock Units
will have vested in the manner set forth in the related RSU Notice of Grant,
paragraph 3 below or Section 17 of the Plan, Participant will have no right to
payment of any Shares. Prior to actual payment of any vested Shares, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
     3. Vesting Schedule and Issuance of Shares.
          (a) Subject to paragraphs 4 and 11, and Section 17 of the Plan, the
Restricted Stock Units awarded by this Agreement will vest as to the number of
units, and on the dates shown, as set forth in the related RSU Notice of Grant
(each a “Vesting Date”), but only if the Participant will have been in
Continuous Status as an Employee or Consultant from the date the Restricted
Stock Units were granted until the date such vesting occurs. If the Participant
is not in Continuous Status as an Employee or Consultant on such date(s), the
Award shall terminate, as set forth in paragraph 4.
          (b) As soon as practical upon or following each Vesting Date (but,
except as provided in this Agreement, in no event later than the later of
(i) the end of the calendar year that includes the applicable Vesting Date and
(ii) two and one-half (21/2) months following the applicable Vesting Date,
subject to any six (6) month delay required by paragraph 8), one Share shall be
issued for each unit of Restricted Stock that vests on such Vesting Date,
subject to the terms and provisions of the Plan and this Agreement.
          (c)   (i) If the Administrator, in its discretion, accelerates the
vesting of the balance, or some lesser portion of the balance, of the Award, the
payment of such accelerated portion of the Award shall be made as soon as
practicable after the new vesting date, but, except as provided in this
Agreement, in no event later than two and one-half (21/2) months following the
end of the Company’s taxable year in which the applicable Vesting Date occurs;
provided,

- 1 -



--------------------------------------------------------------------------------



 



however, if the Award is “deferred compensation” within the meaning of
Section 409A, the payment of such accelerated portion of the Award nevertheless
shall be made at the same time or times as if such Award had vested in
accordance with the vesting schedule set forth in paragraph 3(a), including any
necessary application of paragraph 8 (whether or not the Participant continues
to provide services to the Company or a Parent or Subsidiary of the Company as
of such date(s)), unless an earlier payment date, in the judgment of the
Administrator, would not cause the Participant to incur an additional tax under
Section 409A, in which case, payment of such accelerated Award shall be made
within two and one-half (21/2) months following the earliest permissible payment
date that would not cause the Participant to incur an additional tax under
Section 409A, subject to paragraph 8 with respect to specified employees.
Notwithstanding the foregoing, any delay in payment pursuant to this paragraph
3(c) will cease upon the Participant’s death and such payment will be made as
soon as practicable after the date of Participant’s death. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
               (ii) If the vesting of all or a portion of this Award accelerates
pursuant to (a) Section 17(c) of the Plan in the event of a merger or asset sale
that is not a “change in control” within the meaning of Section 409A, or
(b) pursuant to any other plan or agreement that provides for acceleration in
the event of a merger or asset sale that is not a “change in control” within the
meaning of Section 409A, then the payment of such accelerated portion of the
Award (including any new or additional Awards existing as a result of paragraph
11 of this Agreement) will be made in accordance with the timing of payment
rules that apply to discretionary accelerations under paragraph 3(c)(i). If the
vesting of all or a portion of this Award accelerates in the event of a merger
or asset sale that is a “change in control” within the meaning of Section 409A,
then the payment of such accelerated portion of the Award (including any new or
additional Awards existing as a result of paragraph 11 of this Agreement) will
be made within two and one-half (21/2) months of the merger or asset sale.
          (d) No fractional Shares shall be issued under this Agreement.
     4. Forfeiture upon Termination of Continuous Status as an Employee or
Consultant. Except as provided in paragraph 3, if the Participant’s Continuous
Status as an Employee or Consultant terminates for any or no reason prior to
vesting, the unvested Restricted Stock Units awarded by this Agreement will
thereupon be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company and the Participant’s right to acquire any
Shares hereunder will immediately terminate.
     5. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, the administrator or executor of the Participant’s estate. Any
such transferee must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

- 2 -



--------------------------------------------------------------------------------



 



     6. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy such tax withholding obligation, in whole
or in part (without limitation) by (a) paying cash, or (b) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to the Participant. If the Participant
fails to make satisfactory arrangements for the payment of any required tax
withholding obligations hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to paragraph 3, the Participant
will permanently forfeit such Restricted Stock Units and any right to receive
Shares thereunder and the Restricted Stock Units will be returned to the Company
at no cost to the Company.
     7. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant. After such issuance, recordation and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
     8. Code Section 409A. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units are accelerated in connection with
the Participant’s termination of Continuous Status as an Employee or Consultant,
such accelerated Restricted Stock Units will not be payable until and unless the
Participant has a “separation from service” within the meaning of Section 409A.
Further, and notwithstanding anything in the Plan or this Agreement to the
contrary, if any such accelerated Restricted Stock Units would otherwise become
payable upon a “separation from service” within the meaning of Section 409A, and
if (x) the Participant is a “specified employee” within the meaning of
Section 409A at the time of such “separation from service” within the meaning of
Section 409A (other than due to the Participant’s death) and (y) the payment of
all or a portion of such accelerated Restricted Stock Units would result in the
imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant’s “separation from
service” within the meaning of Section 409A, then the payment of the portion of
such accelerated Restricted Stock Units that would result in the additional tax
imposition will not be made until the date six (6) months and one (1) day
following the date of the Participant’s “separation from service” within the
meaning of Section 409A, unless the Participant dies following his or her
termination of Continuous Status as an Employee or Consultant, in which case the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death (and in all cases within

- 3 -



--------------------------------------------------------------------------------



 



ninety (90) days of Participant’s death). It is the intent of this Agreement to
comply with the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.
     9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY REMAINING IN CONTINUOUS STATUS AS AN EMPLOYEE OR
CONSULTANT AT THE WILL OF THE COMPANY AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE WITH THE
COMPANY FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY TO
TERMINATE PARTICIPANT’S RELATIONSHIP WITH THE COMPANY AT ANY TIME, WITH OR
WITHOUT CAUSE.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its Vice
President, Human Resources at Harmonic Inc., 549 Baltic Way, Sunnyvale,
California, 94089, or at such other address as the Company may hereafter
designate in writing.
     11. Changes in Restricted Stock Units. In the event that as a result of a
stock or extraordinary cash dividend, stock split, distribution,
reclassification, recapitalization, combination of Shares or the adjustment in
capital stock of the Company or otherwise, or as a result of a merger,
consolidation, spin-off or other corporate transaction or event, the Restricted
Stock Units will be increased, reduced or otherwise affected, and by virtue of
any such event the Participant will in his or her capacity as owner of unvested
Restricted Stock Units which have been awarded to him or her (the “Prior
Restricted Stock Units”) be entitled to new or additional or different shares of
stock, cash or other securities or property (other than rights or warrants to
purchase securities), such new or additional or different shares, cash or
securities or property will thereupon be considered to be unvested Restricted
Stock Units and will be subject to all of the conditions and restrictions that
were applicable to the Prior Restricted Stock Units pursuant to this Agreement
and the Plan. If the Participant receives rights or warrants with respect to any
Prior Restricted Stock Units, such rights or warrants may be held or exercised
by the Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Restricted
Stock Units and will be subject to all of the conditions and restrictions which
were applicable to the Prior Restricted Stock Units pursuant to the Plan and
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or

- 4 -



--------------------------------------------------------------------------------



 



warrants; provided, however, that the payment of such accelerated new or
additional awards shall be made in accordance with the timing of payment rules
under paragraph 3(c)(i).
     12. Acknowledgments.
          Participant acknowledges the following:
          (a) The Company (whether or not Participant’s employer) is granting
the Award. The grant of the Award, future grants of Awards, and benefits and
rights provided under the Plan are at the complete discretion of the Company and
do not constitute regular or periodic payments. No grant of Awards will be
deemed to create any obligation to grant any further Awards, whether or not such
a reservation is explicitly stated at the time of such a grant. The benefits and
rights provided under the Plan are not to be considered part of Participant’s
salary or compensation for purposes of calculating any severance, resignation,
redundancy or other end of service payments, vacation, bonuses, long-term
service awards, indemnification, pension or retirement benefits, or any other
payments, benefits or rights of any kind. Participant waives any and all rights
to compensation or damages as a result of the termination of employment with the
Company or its subsidiaries for any reason whatsoever insofar as those rights
result or may result from:
               (i) the loss or diminution in value of such rights under the
Plan, or
               (ii) Participant ceasing to have any rights under, or ceasing to
be entitled to any rights under the Plan as a result of such termination.
          (b) The Company has the right, at any time to amend, suspend or
terminate the Plan. The Plan will not be deemed to constitute, and will not be
construed by Participant to constitute, part of the terms and conditions of
employment, and that the Company will not incur any liability of any kind to
Participant as a result of any change or amendment, or any cancellation, of the
Plan at any time.
          (c) The Participant’s employment with the Company and/or its
Subsidiaries is not affected at all by any Award and it is agreed by the
Participant not to create an entitlement. Accordingly, the terms of the
Participant’s employment with the Company and/or its Subsidiaries will be
determined from time to time by the Company or the Subsidiary employing the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment of the Participant at any time for any reason whatsoever, with
or without good cause or notice, except as may be expressly prohibited by the
laws of the jurisdiction in which the Participant is employed.
          (d) By entering into this Agreement, and as a condition of the grant
of the Award, Participant consents to the collection, use, and transfer of
personal data as described in this subsection to the full extent permitted by
and in full compliance with Applicable Law.
               (i) Participant understands that the Company and its Subsidiaries
hold certain personal information about the Participant, including, but not
limited to, name, home

- 5 -



--------------------------------------------------------------------------------



 



address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Awards or other entitlement to Shares awarded, canceled, exercised,
vested, unvested, or outstanding in Participant’s favor, for the purpose of
managing and administering the Plan (“Data”).
               (ii) Participant further understands that the Company and/or its
Subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration, and management of Participant’s participation
in the Plan, and that the Company and/or its Subsidiary may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).
               (iii) Participant understands that these Data Recipients may be
located in Participant’s country of residence or elsewhere, such as the United
States. Participant authorizes the Data Recipients to receive, possess, use,
retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing Participant’s participation in the
Plan, including any transfer of such Data, as may be required for Plan
administration and/or the subsequent holding of Shares on Participant’s behalf,
to a broker or third party with whom the Shares acquired on exercise may be
deposited.
               (iv) Participant understands that Participant may, at any time,
review the Data, request that any necessary amendments be made to it, or
withdraw Participant’s consent herein in writing by contacting the Company.
Participant further understands that withdrawing consent may affect
Participant’s ability to participate in the Plan.
          (e) Choice of Language.
               Participant has received this Agreement and any other related
communications (including the Notice of Grant) and consents to having received
these documents solely in English.
     13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 5, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, the
Participant’s subsequent sale of the Shares

- 6 -



--------------------------------------------------------------------------------



 



may be subject to any market blackout-period that may be imposed by the Company
and must comply with the Company’s insider trading policies, and any other
applicable securities laws.
     16. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.
     17. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     20. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     21. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

- 7 -



--------------------------------------------------------------------------------



 



     22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company may amend this Agreement as necessary to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection to this award of Restricted Stock Units.
     23. Amendment, Suspension or Termination of the Plan. By accepting this
Award, the Participant expressly warrants that he or she has received an Award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan. Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     24. Governing Law. This Agreement will be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

- 8 -